Spring, J. (dissenting):
It is very evident that, when the jury first reported to the courts they were of the opinion the defendant was indebted to the plaintiff in the sum of nine dollars and fifty cents. The justice recognized that fact and advised the jury their verdict could not be received as rendered, and if the defendant owed the plaintiff that sum, the latter was entitled to judgment. The defendant’s counsel, seeing the handwriting on the wall which that implied, that not alone a verdict against his client for that sum was imminent, but a bill of costs and the sting of defeat as well, promptly intervened and stated to the jury if they would find a verdict for the defendant, he would pay to the plaintiff nine dollars and fifty cents. This was a positive promise, made directly, to the jury, and was unrebuked by the court. It carried weight with the jury and was-accepted by them as a bargain, for they retired and rendered a verdict in accordance with the suggestion of the defendant’s counsel. That is, the jury performed their part in ratifying and making effective the promise made on behalf of the defendant.
The courts and text writers have been earnest in decrying any improper interference with the jury, and verdicts have been repeatedly overturned because of it. (2 Wait’s Law & Pr. [3d ed.] 620; Baylies N. Tr. & App. 536; Reynolds v. Champlain Trans. Co., 9 How. 7; Oliver v. Trustees First Presbyterian Church, 5 Cow. 283; Kellogg v. Wilder, 15 Johns. 455.)
And it is only necessary to show that the improper interference wascalculated to influence the verdict.” (Thomas v. Chapman, 45 Barb. 98.)
It is urged that there should have been an objection to the remark of the counsel. No question had been asked to which objection could be interposed. The examination of witnesses was not under way. The trial had terminated so far as participation of counsel was concerned; and the statement had been made and'the jury inoculated with the virus of the offer, and an objection would have *5been a perfunctory act. It will not do, after the defendant has committed gross misconduct which actually controls a verdict, to gloze over his pernicious behavior with the excuse that the plaintiff was not clamorous in his condemnation, when to. condemn would have been futile.
The counsel for the defendant was guilty of attempting to control the jury, and his client, who has gained by this intermeddling, should be held responsible for it.
Immediately upon the second report of the jury, the defendant, in ratification of the conduct of his attorney and in fulfillment of his part of this vicious bargain, paid to the justice the nine dollars and fifty cents. It is claimed that the plaintiff, by again failing to protest, acquiesced in this consummation of the deal. He could not prevent the payment, nor its application. He did not receive the money, nor credit for it, in fact; for, when he appealed, he paid the full costs in the judgment against him.
This presents a very clear infraction of the orderly tidal of cases. The integrity of jury trials cannot be maintained too strictly, and courts should not seek to palliate the conduct of those engaged in the nefarious practice of perverting their verdicts. In this case we have both the flagrant, unblushing attempt, and its immediate effect in the verdict. Every suitor in a court of justice is entitled to the unbiased judgment of the jury. Otherwise there is no safety and no certainty in a trial before that body. The plaintiff did not receive that in this case, for it is very obvious they were swayed by the promise of the counsel.
The judgment of the County Court should be affirmed, with costs to the respondent.